
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 456
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Filner submitted
			 the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Encouraging civilians to observe Veterans
		  Day by listening, with respect and without judgment, to the stories of combat
		  veterans.
	
	
		Whereas combat veterans often suffer unnecessary emotional
			 pain because of their isolation from people in their communities;
		Whereas these veterans often feel less isolated and suffer
			 less when they are offered the chance to have ordinary, civilian citizens
			 simply listen to their stories with respect and without judgment; and
		Whereas November 11 of each year is observed as Veterans
			 Day: Now, therefore, be it
		
	
		That the House of Representatives
			 encourages every civilian to observe Veterans Day by offering to listen, with
			 respect and without judgment, to a veteran tell the story of the veteran’s time
			 at war and experience since returning home.
		
